Citation Nr: 1413035	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D.Cleary






INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that, in pertinent part, denied the above claim .

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through August 2013 which are not contained in the paper claims file.  These records have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In a November 2013 Informal Hearing Presentation, the Veteran's representative correctly noted that the existing November 2010 VA examination on this issue does not address the questions of whether the Veteran's hypertension was caused by or aggravated by his now-service-connected peripheral neuropathy and whether his hypertension was aggravated by any of his other service-connected disabilities.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Service connection has been established for non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and scars.

As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall thereafter arrange for the Veteran to undergo an appropriate VA examination by a physician so as to ascertain the nature and etiology of his asserted hypertension.  The entire claims file, to include a copy of this remand, must be made available to the examiner in conjunction with conducting the examination.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is directed to address all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's current hypertension (any hypertension diagnosed since October 2010) had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current hypertension (any hypertension diagnosed since October 2010) was caused (in whole or in part) by a service-connected disability (non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and scars)?

(c)  Is it at least as likely as not that the Veteran's current hypertension (any hypertension diagnosed since October 2010) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and scars)?

If the Veteran's current hypertension was aggravated by a service-connected disability, the examiner, to the extent possible, should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

